Citation Nr: 0332556	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran served on active duty from January 1946 to March 
1946, and from February 1951 to February 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in Boston, 
Massachusetts which, in pertinent part, denied service 
connection for tinnitus.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law shortly before the initiation of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA requires that the veteran be notified of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate his claims.  As part of that notice, VA must 
claimants of which portion of that information and evidence, 
if any, is to be provided by the claimant, and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has not received the notice prescribed by 
38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio, supra.

The veteran was afforded a VA audiology examination in 
September 2001.  The examiner noted that the veteran had 
noise exposure, both during and after service, and opined 
that the veteran had tinnitus that was attributable to noise 
exposure.  However, the examiner expressed no opinion as to 
whether the tinnitus was attributable to in-service noise 
exposure.  VA regulations provide that where "the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2002). 
Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter regarding his 
claim for service connection for 
tinnitus.

2.  The RO should ask the examiner who 
conducted the September 2001 examination 
to review the claims folder, and express 
an opinion as to whether it is at least 
as likely as not (50 percent possibility 
or more) that the veteran's tinnitus was 
caused by in-service noise exposure.  If 
the examiner is unavailable, another 
medical professional may review the 
claims folder and furnish the necessary 
opinion.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for service connection 
for tinnitus.  If the claim is denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


